76 F.3d 1244
316 U.S.App.D.C. 191
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Douglas Arthur COUPAR, Appellant,v.Kathleen HAWK, Director of Federal Bureau of Prisons.
No. 94-5316.
United States Court of Appeals, District of Columbia Circuit.
Jan. 11, 1996.

Before:  WALD, SILBERMAN, and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 36(b).   It is


2
ORDERED AND ADJUDGED that the district court's order filed October 12, 1994 be affirmed substantially for the reasons stated by the district court.   Because appellant has not demonstrated an actual or imminent injury, the district court lacks jurisdiction over his claim.  See Aetna Life Ins. Co. v. Haworth, 300 U.S. 227, 240-42 (1937) (to be justiciable, dispute must call for adjudication of a present right on established facts, not an advisory opinion upon a hypothetical);  Martin Tractor Co. v. FEC, 627 F.2d 375, 379 (D.C.Cir.), cert. denied, 449 U.S. 954 (1980) (possibility of prosecution or application of sanctions under a hypothetical set of facts is insufficient).   Appellant's reliance on Helling v. McKinney, 113 S.Ct. 2475 (1993), is misplaced because the plaintiff in Helling asserted a present, actual injury, i.e., exposure to second-hand smoke, whereas appellant asserts only that he might be injured in the future.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 41.